DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 10 March 2021.
2.  Claims 1, 4, 6 and 8 are pending in the application.
3.  Claims 1, 4, 6 and 8 have been allowed.
4.  Claims 2, 3, 5, 7 and 9 have been cancelled.
Allowable Subject Matter
5.  Claims 1, 4, 6 and 8 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Konik et al US 2016/0171236 A1 (hereinafter Konik).  Konik is directed towards databases, and more specifically, to intelligent databases with secure database tables [0002].  Konik teaches receiving query requests values of sensitive values of sensitive data stored in a secure database table of a database [abstract].  However, with respect to independent claim 1 the prior art does not disclose, teach or fairly suggest the limitation of “a matrix register containing records by entry, for each database table designated as confidential in the confidential database register, the or each application program permitted to access the database table and at least one designated location in the computer for the or each application program, the system being further configured to determine from each request if the data object is entered in the confidential database register and, if it is, to further determine the application program from which the request originated and the location of the application program, and to block access if the application program is not present in the matrix register as a permitted application program in a designated location”.  With respect to independent claim 6 the prior art does not disclose, teach or fairly suggest the limitation of “b) establishing a matrix register recording, for each confidential database table, each application program permitted to access said database table and a designated storage location for the application program; and then processing each subsequent request for access to a database table in the computer data storage to determine from the confidential database register whether the requested database table is entered in the confidential database register and, if it is entered in the confidential database register”, “c) determining the application program from which the request originated and the location thereof” and “d) blocking access to the database table if the application program is not present in the matrix register as a permitted application program for the database table and in a designated location”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Colclasure et al US 2012/0110323 A1 directed to the field of metadata processing, and more particularly, to private metadata processing [0001].
B.  Slater US 2011/0307695 A1 directed to securing information shared between users of a database system [abstract].
C.  Fujita et al US 2009/0025086 A1 directed to contents that can be made public or private, when to be switched so, by designating a common file identifier before and after the switching [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492